DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to papers filed on 9/3/2021. Amendments made to the claims and Applicant's remarks have been entered and considered. 
3.	Claim 1 has been amended.   Claim 8 is cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/3/2021 has been entered.

Response to Arguments
The objections to the drawings and claims and the rejection under 35 USC 112 are withdrawn.
Applicant's remaining arguments filed 9/3/2021 have been fully considered but they are not persuasive.
Applicant argued that Matsuo, Tanae and Shinohara taken alone or in combination fails to disclose the feature "when viewing from the rotation center axis direction of the rotor, the connecting flow path does not overlap with the inverter and the voltage boosting circuit in the diameter direction" recited in claim 1.  Referring to FIG. 2 of the present Application, it may be understood the "connecting flow path" does not overlap with the inverter and the voltage 
This argument is not persuasive because Matsuo (US 2013/0049495) shows (FIG. 10 and 11) all the semiconductor elements 5 and associated circuits are separated into two rows on a heatsink plate 42 of the power module 23 and the U-turn at 38 of the water flow path 37 is shown to be between the rows of semiconductor elements 5 and is not under either of the rows of semiconductor elements 5 (para[0043] to [0046]).  FIG. 11 shows the U-turn at 38 of the water flow path 37 is between and not under the fins 43 that are under the rows of semiconductor elements 5 (para [0035],[0037] and [0026]).  This is described "the cooling water input via the inlet pipe 15 makes a U-turn after it passes below 
the heatsink plate 42 of the power module 23 and through between the fins 43, as shown in FIG. 7" para[0050]:3-6.  In addition, Shinohara shows the connecting flow path 19b does not overlap with the reactor 34 or any circuits in FIG. 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara).
As to claim 1, Matsuo shows (FIG. 2, 6, 8) a motor (para[0028]:4) comprising: 
a housing 10,11 that accommodates a stator that has a field coil 14 and a rotor (rotor and stator para[0027]:9-11); 
an inverter 2,5 that is provided in the housing 10; and 

wherein the inverter 2,5 has a control board 20 that controls a drive current or a drive voltage and a drive element 5 that is provided on a side of the housing 10 with respect to the control board 20 and supplies power to the field coil 14 in accordance with control from the control board 20 (para[0033]), (FIG. 7):

    PNG
    media_image1.png
    460
    558
    media_image1.png
    Greyscale

wherein the coolant flow path 37 extends in a circumferential direction, and 
while viewing from a rotation center axis direction of the rotor (center of the coils 14 in the inner housing 11), at least a part of the coolant flow path 37 is located between the stator and the inverter 2,5 in the diameter direction, 
wherein the coolant flow path 37 has a first coolant flow path 39, a second coolant flow path 37D and a connecting flow path 38, 
the first coolant flow path 39 and the second coolant flow path 37D are arranged in the rotation center axis direction of the rotor (same direction as application), 
the connecting flow path 38 is connected with the first coolant flow path 39 and the second coolant flow path 37D, 

the coolant flowed into the second coolant flow path 37D flows from the another side B in the circumferential direction toward the one side A in the circumferential direction,
an accommodation part 13 (FIG. 1), configured to accommodate the inverter 2,5, is disposed on the housing 10,11, and (FIG. 11):

    PNG
    media_image2.png
    443
    666
    media_image2.png
    Greyscale

when viewing from the rotation center axis direction of the rotor, the connecting flow path 38 does not overlap with the inverter 2,5 in the diameter direction ("[T]he cooling water input via the inlet pipe 15 makes a U-turn after it passes below the heatsink plate 42 of the power module 23 and through between the fins 43, as shown in FIG. 7" para[0050]:3-6).
Matsuo does not show:
a voltage boosting circuit that has a reactor provided in the housing;
the coolant flow path overlaps with the voltage boosting circuit in the housing in a diameter direction;
at least a part of the coolant flow path is further located between the stator and the voltage boosting circuit in the diameter direction;
an accommodation part, configured to accommodate the voltage boosting circuit; and
the connecting flow path does not overlap with the voltage boosting circuit.
As to the first bullet, Tanae shows (FIG. 1) a voltage boosting circuit that has a reactor provided in the housing 2,3 (case 2, para[0050], a control device 21 includes an inverter unit including switching elements, smoothing condenser, reactor forming a booster circuit para[0063], control device 21 in case 3 para[0064]:1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Matsuo to have a voltage boosting circuit that has a reactor provided in the housing as taught by Tanae, for the advantageous benefit of boosting an input voltage from an electricity accumulating device as taught by Tanae (para[0063]:11-19).
As to the second, third, fourth and fifth bullets, Shinohara shows (FIG. 7, 10 and 11):
a coolant flow path 19a,19b,19c overlaps with the reactor 34 in a case 111 (para[0094]); and
the reactor 34 is next to the transformer 33 and the switching elements 36 in the case 111 fixed to a case 10 with an inverter 200 and the coolant flow path 19a,19b,19c (refrigerant channel inside the side wall of a case 10 of the inverter 200 including a portion 111d, 111c of case 111 of a DC-DC converter 100 para[0031],[0032],[0050], [0051],[0091],[0092],[0093])
an accommodation part 10,111, configured to accommodate the reactor 34; and
the connecting flow path 19b does not overlap with the reactor 34 (the connecting flow path 19b does not overlap with any circuits).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device 21 of Matsuo in view of Tanae to have:
the coolant flow path 37 overlaps with the voltage boosting circuit in the housing 2,3 in a diameter direction (diameter of the stator St1); and
at least a part of the coolant flow path 37 is further located between the stator and the voltage boosting circuit in the diameter direction
an accommodation part 13, configured to accommodate the voltage boosting circuit; and
the connecting flow path 38 does not overlap with the voltage boosting circuit
as taught by Shinohara (Shinohara teaches the reactor 34 in the same case structure as the inverter, Tanae shows a voltage boosting circuit that has a reactor, and Matsuo shows the coolant flow path 37 is between the stator inside the inner housing 11 and the inverter 2,5), for the advantageous benefit of effectively cooling the voltage boosting circuit that has a reactor 34 from the coolant flow path 37 as taught by Shinohara (para[0102]).
As to claim 2/1, Matsuo in view of Tanae and Shinohara was discussed above with respect to claim 1 above and Matsuo further shows (FIG. 3) the inverter 23 (including power elements 5) and the smoothing capacitor 21 are arranged in the rotation center axis direction of the rotor (along the axial direction of the round housing 10,11, para[0033]).
Matsuo does not show the inverter and the voltage boosting circuit are arranged in the rotation center axis direction of the rotor.
Tanae further shows (FIG. 1) the inverter and the voltage boosting circuit that has a reactor are arranged in a control device 21 (para[0063]) that is fixed inside a control device case 3 (para[0064]:1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Matsuo in view of Tanae and Shinohara to have the inverter and the voltage boosting circuit are arranged in the rotation center axis direction of the rotor as taught by Matsuo in view of Tanae (the inverter and boosting circuit in the same case 3), for the 
As to claim 3/1, Matsuo in view of Tanae and Shinohara was discussed above with respect to claim 1 except for the drive element is arranged on an upstream side of the coolant flow path with respect to the reactor.
Shinohara shows (FIG. 11) the switching elements H1 to H4 is arranged on an upstream side of the coolant flow path 19a with respect to the reactor 34 (para [0082],[0083],[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the motor of Matsuo in view of Tanae and Shinohara to have the drive element is arranged on an upstream side of the coolant flow path with respect to the reactor as taught by Shinohara, for the advantageous benefit of having the switching elements of the inverter cooled as effectively as possible as taught by Shinohara (para[0109]:5-8).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara) and Shinmura et al. (US 2006/0208660, hereinafter Shinmura).
As to claim 4/1, Matsuo in view of Tanae and Shinohara was discussed above with respect to claim 1 and Matsuo further describes a capacitor 21 that smooths a voltage from an inverter 2,5 (para[0029],para[0033]).
Matsuo does not show a condenser that smooths a voltage output by the voltage boosting circuit is a shared condenser that smooths a voltage input by the inverter.
Shinmura shows (FIG. 1) the condenser 42 that smooths a voltage output by the voltage boosting circuit 64 is a shared condenser 42 that smooths a voltage input by the inverter 32,34 (shared smoothing capacitor 42 para[0031], reactor-type boost converter 64 para[0028]:18).

As to claim 5/4/1, Matsuo in view of Tanae, Shinohara and Shinmura was discussed above with respect to claim 4 except for the condenser is arranged on a downstream side of the coolant flow path with respect to the drive element and the reactor.
Shinohara shows (FIG. 10 and 11) the capacitor 38 is arranged on a downstream side of the coolant flow path 19a,19b,19c with respect to the switching elements H1 to H4 and the reactor 34 (the capacitor 38 is above the switching elements 36 and the coolant flow path 19c downstream of the switching elements H1 to H4 and the reactor 34 para [0082],[0083],[0093],[0094]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter 2 of Matsuo in view of Tanae, Shinohara and Shinmura to have the condenser is arranged on a downstream side of the coolant flow path 19a,19b,19c with respect to the drive element and the reactor as taught by Shinohara, for the advantageous benefit of having the switching elements of the inverter cooled as effectively as possible as taught by Shinohara (para[0109]:5-8, it is known that the condenser can be a capacitor).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara) and Shinmura et al. (US 2006/0208660, hereinafter Shinmura) and Abadia et al. (US 2011/0001355, hereinafter Abadia).
As to claim 6/4/1, Matsuo in view of Tanae, Shinohara and Shinmura was discussed above with respect to claim 4 except for a distance between the voltage boosting circuit and the inverter is set such that a parasitic inductance of a supply path through which the voltage output by the voltage boosting circuit is supplied to the inverter is equal to or less than a predetermined value.
Abadia describes a distance of a length of a cable is set such that a parasitic inductance of a supply path through which the voltage output is supplied is equal to or less than a predetermined value (length is 3m, parasitic inductance is between approximately 0.5.mu.H and approximately 2.mu.H para[0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inverter 2 of Matsuo in view of Tanae, Shinohara and Shinmura to have a distance between the voltage boosting circuit and the inverter is set such that a parasitic inductance of a supply path through which the voltage output by the voltage boosting circuit is supplied to the inverter is equal to or less than a predetermined value as taught by Abadia, for the advantageous benefit of lowering parasitic inductance in an electrical connection as taught by Abadia (para[0014]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuo (US 2013/0049495) in view of Tanae et al. (US 2011/0039649, hereinafter Tanae) and Shinohara et al. (US 2014/0313806, hereinafter Shinohara) and Shinmura et al. (US 2006/0208660, hereinafter Shinmura) and Ezaki (JP 2013118134 A).
As to claim 7/4/1, Matsuo in view of Tanae, Shinohara and Shinmura was discussed above with respect to claim 4 except for a capacitance of the condenser is set such that a ripple rate of a voltage supplied from the voltage boosting circuit to the inverter is equal to or less than a predetermined value.
Ezaki describes a capacitance of the capacitor 164 is set such that a ripple rate of an output current is equal to or less than a predetermined value (less than 0.5 para[0030]).
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Kimura (JP 2015042131 A) shows a cooling path; and
Hirotani et al. (US 2017/0008554) teaches a capacitor can be used as a smoothing condenser (para[0134]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/ROBERT E MATES/Examiner, Art Unit 2832            


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832